Citation Nr: 0816485	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to December 
1952.  He died in September 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death in 
March 2002.  The appellant was notified of this decision and 
of her appellate rights that same month, but did not file an 
appeal.

2.  The evidence received since the March 2002 rating 
decision is new and material.

3.  The veteran died in September 1999.  The causes of death 
listed on the death certificate are cardiopulmonary arrest, 
malignant melanoma metastasis to lung and liver, and deep 
vein thrombosis phlebitis, chronic.  The death certificate, 
as amended, also lists tubercular pleurisy as a significant 
condition contributing to death but not resulting in the 
underlying causes given.

4.  The veteran was service connected for residuals of 
tubercular pleurisy, inactive, rated as 10 percent disabling, 
at the time of his death.



CONCLUSIONS OF LAW

1.  The March 2002 decision of the RO denying entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2001).

2.  The evidence received since the March 2002 RO rating 
decision is new and material and the claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Application to Reopen

In a March 2002 rating decision, the RO denied to service 
connection for the cause of the veteran's death on the basis 
that the veteran's death, as indicated by the death 
certificate, was caused by cardiopulmonary arrest and the 
evidence failed to show that was related to the veteran's 
military service.

The evidence of record at the time of the March 2002 rating 
decision included the veteran's death certificate, revised 
death certificate, VA treatment records from January 1982 to 
July 1982 and September 1997 to July 1999, statements of Dr. 
M.H. dated in October 1999 and March 2000, a statement of Dr. 
M.R.H. dated in November 2001, and private treatment records 
dated April 1999 to May 1999.

The appellant did not file an appeal of the March 2002 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  Nor was new and material evidence 
received within the appeal period.  See 38 C.F.R. § 3.156(b).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  In cases such as this, where the claim is 
filed on or after August 29, 2001, under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the March 2002 rating decision, in February 
2004 the appellant filed an application to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.  The claims folder reveals that duplicate 
private medical records, duplicate statements from Drs. M.H. 
and M.R.H., and a statement by Dr. S.S.M. dated in February 
2005 were associated with the claims folder subsequent to the 
March 2002 rating decision.  The statement of Dr. S.S.M. is 
both new and material.  The statement was not of record at 
the time of the prior final denial and is material because it 
indicated that the veteran's service connected disability 
contributed to the veteran's death.

In light of the basis for the RO's March 2002 determination, 
the evidence associated with the claims folder raises a 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is both new and material under the provisions of 
38 C.F.R. § 3.156(a), and the claim is reopened.

II. Entitlement to Service Connection for the Cause of the 
Veteran's Death

The surviving spouse of the veteran seeks service connection 
for the cause of the veteran's death.  The appellant contends 
that the veteran's death was contributed to by the veteran's 
service connected tubercular pleurisy, inactive.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

In this case, the death certificate shows that the veteran 
died in September 1999, at the age of 66.  The immediate 
causes of death were cardiopulmonary arrest, malignant 
melanoma metastasis to lung, liver, and deep vein thrombosis 
phlebitis, chronic.  Tubercular pleurisy was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death in the death certificate as 
amended in March 2000.

At the time of the veteran's death service connection was in 
effect for tubercular pleurisy, inactive, at a 10 percent 
disability rating.  This disability rating was in effect from 
December 1963 until the time of the veteran's death in 
September 1999.

In a statement dated in October 1999, Dr. M.H., a private 
physician, indicating that the veteran had an underlying lung 
disease from tuberculosis and chronic pulmonary embolisms 
that contributed to the veteran's premature death.  In a 
statement dated in March 2000, Dr. M.H. indicated that the 
veteran was treated for tuberculosis in early 1999 due to 
pulmonary nodules and an inability to exclude disseminating 
tuberculosis.  Dr. M.H. reported that the veteran improved on 
this therapy.  Dr. M.H. rendered the opinion that the 
presence of tuberculosis did cause some impairment in the 
veteran's pulmonary reserve that would have certainly 
exacerbated any pulmonary involvement with metastatic 
malignancy that he might have had.  Dr. M.H. stated that the 
presence of tuberculosis in the veteran impaired the 
veteran's health and impaired his ability to handle his 
malignancy.

In October 2000, the veteran's medical records were reviewed 
by a VA Compensation and Pension (C&P) examiner.  The 
examiner rendered the opinion that it was possible that the 
veteran's underlying lung condition (tubercular pleurisy) 
could have hastened the worsening of his respiratory failure.  
However, it did not likely make a significant difference in 
the ultimate demise of the veteran.  He further concluded 
that it was as likely as not that the veteran's history of 
tuberculosis hastened his time of death to some degree.

In a statement dated in November 2001, Dr. M.R.H., a private 
physician, indicated that the tuberculosis is an active 
disease of the lungs, that the veteran's death certificate 
indicated that tubercular pleurisy was a significant problem 
contributing to the veteran's death, and that tuberculosis 
causes general debility and compromises the immune system.  
Dr. M.R.H. rendered the opinion, after reviewing the 
veteran's medical records, that the veteran's tuberculosis 
was a significant contributory cause of his death.

In a statement dated in February 2005, Dr. S.S.M., a private 
physician, rendered the opinion that, in light of the 
veteran's multiple hospitalizations for obstructive pulmonary 
disease, the veteran's miliary tuberculosis "could be a 
probable cause contributing to his death."

Therefore, the Board concludes that the weight of competent 
medical evidence demonstrates that the veteran's service-
connected tubercular pleurisy was a contributory cause of 
death.  Drs. M.H., M.R.H., and S.S.M. have rendered opinions 
that the veteran's tuberculosis contributed to the veteran's 
death.  The veteran's death certificate, as amended in March 
2000, reveals that the veteran's service-connected tubercular 
pleurisy was a contributing factor in the veteran's death.  
The VA C&P examiner reported that the veteran's tubercular 
pleurisy hastened the veteran's death.  The Board notes, 
therefore, that the veteran's service connected tubercular 
pleurisy had a "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  For 
these reasons, the Board finds that service connection for 
the cause of the veteran's death is warranted.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

New and material evidence to reopen a claim of service 
connection for the cause of the veteran's death has been 
received; the claim is reopened.

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


